Per Curiam :
There is little to decide in this case and still less to say about it. The defendant, and the justice of the peace, of whom he was the clerk, in 1894 and 1895 collected, as fees on making returns on appeals, the sum of $126, being $2 for each of sixty-three returns, some of which were appeals in summary proceedings. Under section 3118 of the Code of Civil Procedure, as under previous legislation, the justice was allowed to retain the fees in summary proceedings, but in no other cases. But by chapter 256 of the Laws of 1880 it was expressly enacted that no justice of the peace ór police justice in the city of Brooklyn should receive any fee or compensation other than his salary, and the. clerks of the courts were *332required to collect and pay all 'fees into the city treasury. This statute- was passed six days later than the Code and superseded the provisions of the latter, although the Code was not to take effect until September first of -that year. But even the question of which statute .shall prevail .is eliminated from the case by chapter 1.1-1 of the Laws of 1881,. and also by the general revision of local laws affecting the city of Brooklyn, passed in 1888 (Chap. -583), which adopted and,re-enacted the statute of 1880 as amended in 1881.
Judgment for the plaintiff on- agreed statement of facts.
All concurred.
■ Judgment for the plaintiff on agreed statement of facts.